Order, Supreme Court, New York County (Charles Edward Ramos, J.), entered March 29, 2011, which denied defendant’s motion to dismiss the complaint, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
For the reasons stated in Fortress Credit Corp. v Dechert LLP (89 AD3d 615 [2011]) — a case involving virtually identical facts and allegations — the complaint in this action fails to state claims for fraud, legal malpractice, negligence, negligent misrepresentation, and breach of fiduciary duty. Plaintiffs have not distinguished this case from Dechert and there has been no change in the law to warrant reexamination of the issues (see NAMA Holdings, LLC v Greenberg Traurig, LLP, 92 AD3d 614 [2012]; compare George Campbell Painting v National Union Fire Ins. Co. of Pittsburgh, PA, 92 AD3d 104, 105-106 [2012]). Concur — Tom, J.P., Sweeny, Renwick, Freedman and AbdusSalaam, JJ.